Citation Nr: 0831463	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  01-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder.

2.  Entitlement to an increased rating for the veteran's left 
lower extremity neuropathy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the veteran's 
right lower extremity neuropathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975, and September 1981 to March 1991.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama.  
	
In June 2006, July 2004, and May 2002 the Board remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.

Following the Board's June 2006 remand, the veteran was 
awarded separate 10 percent evaluations for left lower 
extremity neuropathy and right lower extremity neuropathy.  
As these separate ratings grew out of the veteran's original 
claim on appeal, they will be considered along with this 
appeal.  


FINDINGS OF FACT

1.  Since March 6, 2007, the veteran's back disability has 
been manifested by a severe limitation of motion of the 
lumbar spine.

2.  Prior to March 6, 2007, the veteran's low back disorder 
was not manifested by a severe limitation of motion of the 
lumbar spine, or by flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.

3.  The veteran's left lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

4. The veteran's right lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1. Since March 6, 2007, the criteria for a 40 percent 
disability rating, but no higher, for the veteran's low back 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (regulations effective prior to and as of September 23, 
2002).

2.  Prior to March 6, 2007, the criteria for a rating in 
excess of 20 percent for the veteran's low back disorder were 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (prior to September 23, 2002), Diagnostic Code 5292 
(between September 23, 2002 and September 26, 2003), General 
Rating Formula for Diseases and Injuries of the Spine (2007).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's left lower extremity neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's right lower extremity neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

 Increased Rating for Low Back Disorder
At the outset, the Board observes that the veteran expressed 
disagreement with the August 1999 decision granting her 
service connection for her low back disorder in April 2000.  
As such, the veteran has appealed the initial evaluation 
assigned and the severity of her disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the time the veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 
	
The veteran's claim was filed in March 1991.  As such, all 
three versions of the rating criteria for rating diseases and 
injuries of the spine, (the regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
applicable to the veteran's claim.  
	
        1.  Since March 6, 2007
The Board finds a rating of 40 percent is warranted for the 
veteran's low back disorder since March 6, 2007.

As noted above, the regulations have changed during the 
pendency of the veteran's appeal.  The veteran's low back 
disorder has been rated under DC 5292 for limitation of 
motion of the lumbar spine under the old versions of the 
regulations.  The Board finds that under this code, the 
criteria for a 40 percent evaluation have been met.  The 
criteria for this diagnostic code are the same under both the 
original version of the rating schedule (in effect prior to 
September 23, 2002), and the first revised version (effective 
September 23, 2002).  Under both versions, a rating of 40 
percent is warranted where there is a "severe" limitation 
of motion of the lumbar spine.  At a VA examination of March 
6, 2007, the veteran demonstrated flexion to 50 degrees, 
extension to 15 degrees, left lateral flexion to 5 degrees, 
right lateral flexion to 5 degrees, left rotation to 5 
degrees, and right rotation to 5 degrees.  The veteran 
reported severe pain during range of motion testing, and was 
unable to complete repetitive motion testing due to pain.  
Normal forward flexion of the thoracolumbar spine is to 90 
degrees, extension is to 30 degrees, left and right lateral 
flexion are to 30 degrees, and left and right lateral 
rotation are to 30 degrees.  See, 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  The veteran was noted to walk with an antalgic gait and 
a cane.  Given that the veteran demonstrated a range of 
motion in flexion and extension to a degree of about half of 
what is considered normal, given her severely limited range 
of motion in lateral flexion and rotation bilaterally, and 
given the pain noted on testing, the Board finds this 
constitutes a "severe" limitation of motion of the lumbar 
spine, and a 40 percent rating is warranted under DC 5292.  

However, a rating in excess of 40 percent is not warranted.  
A 40 percent evaluation is the maximum rating allowed under 
DC 5292, so this code cannot provide the basis for an 
increased rating.  The remaining diagnostic codes that do 
allow for ratings in excess of 40 percent do not apply here.  
Starting with the earliest version of the rating schedule (in 
effect prior to September 23, 2002), and taking the codes in 
numerical order, diagnostic code 5285 is applicable only 
where there is evidence of a vertebral fracture.  The 
diagnostic testing discussed in the March 2007 examination 
report revealed no evidence of a fracture.  Diagnostic code 
5286 provides for ratings in excess of 40 percent only where 
there is complete ankylosis of the spine, and DC 5289 allows 
a rating in excess of 40 percent where there is ankylosis of 
the lumbar spine.  The March 2007 examiner made no findings 
of ankylosis, and the existence of ankylosis is not supported 
by the ranges of motion described above.  As such, neither DC 
5286 nor DC 5289 is applicable.  The only remaining 
diagnostic code that allows for a rating in excess of 40 
percent is DC 5293 for intervertebral disc syndrome.  A 
rating of 60 percent is allowed under this code where 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
As noted above, in the February 2008 rating decision, the 
veteran was awarded separate 10 percent evaluations for left 
and right lower extremity neuropathy as associated with her 
low back disorder.  An adjudication of these neurological 
ratings follows separately in the next section of this 
decision.  Accordingly, the Board cannot find a rating in 
excess of 40 percent is possible under DC 5293.  For all of 
these reasons, the version of the regulation schedule in 
effect prior to September 23, 2002 cannot provide the basis 
for an increased rating for the veteran's low back disorder.  

The version of the rating schedule effective September 23, 
2002 also does not allow for a rating in excess of 40 
percent.  Diagnostic codes 5285, 5286, and 5289 were 
unchanged by the September 2002 revisions to the rating 
schedule, and for the reasons described above, cannot provide 
the basis for an increased rating.  While DC 5283 for 
intervertebral disc syndrome was affected by the revisions, 
it too does not allow for a rating in excess of 40 percent.  
In the regulations effective September 23, 2002, DC 5293 
allows for a rating of 60 percent where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.   Note 1 to the regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The March 2007 VA examiner made no findings in 
this regard.  While the veteran reported she is "bed bound" 
for 2 to 3 times per month, at a duration of 2 to 4 days each 
time, she did not allege these are ordered by a physician or 
that she is treated by a physician during these times.  DC 
5293 also allows separate ratings for neurological 
manifestations of the disability, but again, an adjudication 
of these neurological ratings follows separately in the next 
section of this decision.  As such, the version of the 
regulations effective September 23, 2002, including DC 5283, 
also cannot provide the basis for an increased rating.

A rating in excess of 40 percent is also not warranted under 
the current version of the rating criteria, effective 
September 26, 2003.  The General Rating Formula for Diseases 
and Injuries of the Spine allows for ratings in excess of 40 
percent where there is unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  Again, at the March 2007 VA examination the veteran 
demonstrated flexion to 50 degrees, extension to 15 degrees, 
left lateral flexion to 5 degrees, right lateral flexion to 5 
degrees, left rotation to 5 degrees, and right rotation to 5 
degrees.  This does not support the existence of ankylosis.  
The criteria for a rating higher than 40 percent under the 
code for intervertebral disc syndrome were unchanged in 
pertinent part from the September 2002 version of the 
regulations, and for the reasons described above, this code 
cannot provide the basis for an increased rating. 
 
In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran contends her disability is essentially 
manifested by pain.  However, the March 2007 VA examination 
report does not include findings as to any additional 
limitation of motion after repetitive motion.  Moreover, the 
increased rating of 40 percent assigned here contemplates the 
veteran's pain.  For all of these reasons, the Board finds 
that since March 6, 2007, a 40 percent rating, but no higher, 
adequately compensates the veteran for the current level of 
disability resulting from her low back disorder. 
        
        2.  Prior to March 6, 2007
The Board finds that prior to March 6, 2007, the veteran's 
low back disorder most closely approximates the rating 
criteria for a 20 percent evaluation, and no higher.

As stated above, the veteran's back disability has been rated 
under DC 5292 under the old versions of the rating schedule.  
Taking the oldest version of the rating schedule first, Under 
DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  
This is not the case here.  Normal forward flexion of the 
thoracolumbar spine is to 90 degrees, extension is to 30 
degrees, left and right lateral flexion are to 30 degrees, 
and left and right lateral rotation are to 30 degrees.  See, 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  At a VA examination of May 
2003, flexion was to 45 degrees, extension was to 10 degrees, 
left and right lateral bending were each to 20 degrees, left 
lateral rotation was to 40 degrees, and right lateral 
rotation was to 50 degrees.  The examiner described the 
veteran's condition as "mild to moderate."  In a May 2001 
VA treatment record, flexion was to 90 degrees, extension was 
to 30 degrees, and lateral flexion was to 30 degrees.  At a 
May 1996 VA examination, extension was to 20 degrees, lateral 
flexion on both the left and right was to 20 degrees, and 
rotation was to 30 degrees bilaterally.  The veteran did not 
complete her flexion measurement due to the possibility of 
pain.  The examiner concluded she had a "slightly restricted 
range of motion of the lumbosacral spine."  At a VA 
examination of February 1993, the veteran had 75 degrees of 
flexion and 20 degrees of extension.  At a VA examination of 
April 1991, the veteran had forward flexion to 60 degrees, 
lateral flexion to 15 degrees, and rotation to 30 degrees.  A 
measurement was also obtained for posterior flexion, but it 
is unclear whether this refers to extension.  Based on these 
ranges of motion, the veteran's back disorder prior to March 
6, 2007 cannot be characterized as "severe," and DC 5292 
cannot provide the basis for an increase.   

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays and other 
diagnostic testing conducted in March 2007, November 2001, 
September 2000, and March 2000 revealed no fractures.  
Diagnostic Code 5286 does not apply to the veteran's claim 
because the measurements of the veteran's range of motion 
listed above do not support the existence of ankylosis of the 
entire spine.  There are no findings of ankylosis in the 
medical record.  Diagnostic codes 5287-5288 do not apply 
because they pertain to portions of the spine not currently 
on appeal.  Diagnostic code 5289 does not apply because, 
again, the measurements of the veteran's range of motion do 
not support the existence of ankylosis of the lumbar spine.  
Diagnostic codes 5290-5291 pertain to portions of the spine 
not currently on appeal.  

Diagnostic code 5293, the code for intervertebral disc 
syndrome, allows for a 40 percent rating where there is 
evidence of "severe" intervertebral disc syndrome, with 
recurring attacks and little intermittent relief.  While the 
veteran's complaints of pain are thoroughly documented 
throughout the medical record, the objective medical evidence 
is devoid of documentation of severe, recurrent, 
intervertebral disc syndrome.  As stated above, VA examiners 
described the veteran's condition as "mild to moderate" and 
"slightly restricted."  The Board also does not find that 
the ranges of motion listed above, obtained on a number of 
occasions throughout the years, support the existence of a 
severe condition with little intermittent relief.  As such, 
DC 5293 also cannot provide the basis for an increased 
rating.  The Board notes that this diagnostic code 
additionally allows for separate neurological ratings.  The 
veteran is currently in receipt of separate neurological 
ratings assigned by the February 2008 rating decision.  An 
adjudication of these neurological ratings follows separately 
in the next section of this decision.
	
Taking the remaining diagnostic codes, the Board does not 
find that DC 5294 is raised by the medical evidence.  Under 
DC 5295, a higher rating of 40 percent is warranted only 
where the lumbosacral strain can be characterized as 
"severe,"  with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, a narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The evidence here does 
not support such a rating.  The Board cannot find that the 
ranges of motion listed above constitute a marked limitation 
of forward bending, or a loss of lateral motion.  There has 
been no evidence of any listing of the spine or a positive 
Goldthwaite's sign.  The medical evidence also does not 
reveal any abnormal mobility on forced motion.  For all of 
these reasons, a higher rating is not warranted under DC 5295 
under the old version of the rating schedule.  

As such, it has not been shown that the veteran is entitled a 
rating in excess of 20 percent under the old version of the 
rating schedule.  As noted above, the rating schedule 
pertaining to the back underwent its first revision in 
September 2002.  However, the only diagnostic code changed by 
this revision was DC 5293.  Diagnostic Code 5293 was amended 
to require evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  Note 1 to the regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  There is no evidence of any incapacitating 
episodes as defined by VA in the medical record for the 
portion of the appeal prior to March 6, 2007.  DC 5293 
additionally allows for  separate neurological ratings, but 
an adjudication of this neurological rating follows 
separately in the next section of this decision.  For all of 
these reasons, a rating in excess of 20 percent is not 
warranted under this version of the rating schedule.

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  Flexion at the May 2003 VA examination 
was to 45 degrees, flexion in a May 2001 treatment note was 
to 90 degrees, flexion at the February 1993 VA examination 
was to 75 degrees, and flexion at the April 1991 VA 
examination was to 60 degrees.  In addition, the complete 
ranges of motion listed above do not support the existence of 
ankylosis of the entire thoracolumbar spine.  The current 
version of the rating schedule also allows a rating of 40 
percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Again, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.  Additionally, the current 
regulations allow for separate neurological evaluations, but 
this issue is addressed separately below.

For all of these reasons a rating in excess of 20 percent is 
not warranted under either the former or the current version 
of the rating criteria for the portion of the appeal prior to 
March 6, 2007.  In reaching this conclusion, the Board has 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant contends her disability 
is essentially manifested by pain.  The Board is cognizant of 
the veteran's complaints of severe pain that appear 
throughout the medical record.  In addition, each VA examiner 
noted pain in each of the range of motion parameters 
described above.  However, none of the examiners provided any 
specificity as to what, if any, amount of motion was lost due 
to pain.  This evidence is similarly devoid from the VA and 
private treatment notes of record.  Accordingly, the Board 
finds that the 20 percent assigned adequately compensates the 
veteran for the level of impairment caused by his back 
disability.

Increased Rating for Left and Right Lower Extremity 
Neuropathy
As mentioned above, in the February 2008 rating decision the 
veteran was awarded separate 10 percent evaluations for left 
and right lower extremity neuropathy, associated with her low 
back disorder, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Under that code section, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve.  
In order to be entitled to the next higher rating of  20 
percent, the evidence must show moderate incomplete paralysis 
of the sciatic nerve.
	
The Board does not find a rating in excess of 10 percent for 
either lower extremity is warranted.  The March 2007 VA 
examination report essentially represents the only sufficient 
evidence for VA rating purposes on the neurological 
abnormalities associated with the veteran's back disorder, 
and the date of the examination has been determined as the 
effective date for the veteran's neurological ratings.  
However, upon review of this examination report,  ratings in 
excess of 10 percent are not supported by the findings.  
Distal sensation was "mildly" decreased in the veteran's 
lower extremities.  Her distal pulses were intact.  Her 
reflexes were grossly intact.  The examiner did note an 
intermittent tremor of the veteran's hands and head, but the 
medical record reflects she receives treatment for symptoms 
consistent with Parkinson's disease, and these symptoms do 
not appear consistent with a lumbar spine disorder.  While it 
is clear from this examination report that the veteran does 
suffer from some neurological impairment in her lower 
extremities due to her back disability, the Board cannot find 
it causes "moderate" incomplete paralysis of the sciatic 
nerve based on this evidence, and ratings in excess of 10 
percent are not warranted.  

The Board has also considered whether a separate rating may 
have been warranted for the veteran's neurological 
disabilities prior to March 2007.  However, prior to the 
March 2007 VA examination report, the medical record was 
devoid of findings, or revealed normal neurological findings.  
For example, at the May 2003 VA examination, the examiner 
concluded the veteran had, "no sensory deficit in either 
lower extremity in any dermatome distribution."  The 
examiner further noted the presence of some inconsistent 
neurological findings, but attributed this to the veteran's 
psychological difficulties during the testing.  In a VA 
treatment record of October 2002, the veteran's strength was 
intact, she displayed normal reflexes, and normal sensation.  
The examiner noted decreased pinprick sensation, all the way 
up to the veteran's neck, but stated he was "unsure how to 
interpret" that.  At a VA examination of September 2000, the 
examiner stated the neurological examination was "normal."  
At the VA examination of May 1996, the veteran's reflexes 
were normal, she could walk on her heels and toes, and could 
do tandem walking. At the VA examination of February 1993, 
"[r]eflexes and sensation were intact in the lower 
extremities."  At the VA examination of April 1991 the 
veteran's strength was intact and deep tendon reflexes were 
equal. The examiner made a finding that the veteran's 
neurological functioning was grossly intact.

Evidence to the contrary includes June 2002 EMG findings 
indicative of right lumbosacral polyradiculopathy, and a July 
1997 VA treatment record diagnosing the veteran with 
paresthesia and sciatica.  However, the June 2002 report and 
the treatment notes that follow do not contain sufficient 
information for VA rating purposes, and the July 1997 
diagnoses appear to be based solely on the veteran's reported 
history of sciatica and numbness.  The treatment record does 
indicate that any neurological or other testing was 
conducted.  In light of this, and given the negative evidence 
cited above, the Board cannot find that the evidence is in 
equipoise as to whether separate ratings should have been 
assigned for any neurological disabilities prior to March 
2007.

Notice and Assistance
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2006 and July 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The letter of July 2004 specifically 
informed the veteran that she should submit any additional 
evidence that she had in her possession.  The letter of 
September 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should her claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  She has 
had a personal hearing.  She was afforded VA examinations in 
March 2007, May 2003, September 2000, May 1996, February 
1993, and April 1991.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Entitlement to an initial disability rating of 40 percent, 
but no higher, for the veteran's low back disorder is granted 
from March 6, 2007, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial disability evaluation in excess of 20 percent 
prior to March 6, 2007 for the veteran's low back disorder is 
denied.

An evaluation in excess of 10 percent for the veteran's left 
lower extremity neuropathy is denied.

An evaluation in excess of 10 percent for the veteran's right 
lower extremity neuropathy is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


